Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to application filed on 1/20/2022 and examiner related interview on 8/26/2022.

Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Paul Kravetz (Registration No. 35,230) on August 26, 2022.

EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Please amend the claims as follows:

1.(Currently Amended) A method comprising: executing, by at least one processor, computer-readable instructions stored in at least one memory to provide a process including: setting at least one filter condition to filter messages in at least one chatroom on a messenger, the set at least one filter condition being applied to the messages to thereby provide a filter result including at least one message of the messages that satisfied the applied set at least one filter condition; processing the at least one message to distinguish the at least one message from other messages, the processing comprising outputting a message reception notification for the at least one message in a format different from that of the other messages; and displaying the at least one message. 
2. (Original)The method of claim 1, wherein the displaying comprises: in response to setting the at least one filter condition to filter messages in a chatroom in which a user is currently staying, displaying the at least one message on a screen of the chatroom; and in response to setting the at least one filter condition as a common condition to filter messages in all chatrooms on the messenger, displaying the at least one message through a separate interface screen in a list format or a chatroom format.
3. (Original) The method of claim 1, wherein the setting comprises providing a filter list applicable to filter the messages in the at least one chatroom as a setting screen for setting the at least one filter condition, and the filter list is configured based on a chat history in the at least one chatroom.
4. (Original) The method of claim 3, wherein the filter list includes a message type filter for setting, as a filter condition of the at least one filter condition, at least one message type among a text message type, an image message type, a video message type, an audio message type, a call message type, and a sticker message type, and the message type filter is configured as a message type filter having a chat history in the at least one chatroom.
5. (Original) The method of claim 3, wherein the filter list corresponds to a type of the at least one chatroom, so that different filter lists are provided for different types of chatrooms.
6. (Original) The method of claim 1, wherein the setting comprises setting a filter condition of the at least one filter condition using a filter condition stored in a bookmark.
7. (Original) The method of claim 1, wherein the process further includes: sharing the at least one filter condition or the at least one message through a chatroom with another user selected by a user.
8. (Cancelled)
9. (Cancelled)
10. (Currently Amended) The method of claim 1 wherein the processing comprises: storing the at least one message in a separate message inbox.
11.(Original) A non-transitory computer-readable recording medium storing computer-readable instruction that are executable by at least one processor to provide the process recited in claim 1.
12.(Currently Amended) A computer apparatus comprising: 
at least one memory storing computer-readable instructions; and 
at least one processor that executes the computer-readable instructions stored in the at least one memory to provide a process including: setting at least one filter condition to filter messages in at least one chatroom on a messenger, the set at least one filter condition being applied to the messages to thereby provide a filter result including at least one message of the messages that satisfied the applied set at least one filter condition, processing the at least one message to distinguish the at least one message from other messages, the processing comprising outputting a message reception notification for the at least one message in a format different from that of the other messages; and displaying the at least one message. 
13 (Original).  The computer apparatus of claim 12, wherein the displaying comprises: in response to setting the at least one filter condition to filter messages in a chatroom in which a user is currently staying, display the at least one message on a screen of the chatroom, and in response to setting the at least one filter condition as a common condition to filter messages in all chatrooms on the messenger, display the at least one message through a separate interface screen in a list format or a chatroom format.
14 (Original).  The computer apparatus of claim 12, wherein the setting comprises providing a filter list applicable to filter the messages in the at least one chatroom as a setting screen for setting the at least one filter condition, and the filter list is configured based on a chat history in the at least one chatroom.
15 (Original).  The computer apparatus of claim 14, wherein the filter list includes a message type filter for setting, as a filter condition of the at least one filter condition, at least one message type among a text message type, an image message type, a video message type, an audio message type, a call message type, and a sticker message type, and the message type filter is configured as a message type filter having a chat history in the at least one chatroom.
16 (Original).  The computer apparatus of claim 14, wherein the filter list corresponds to a type of the at least one chatroom, so that different filter lists are provided for different types of chatrooms.
17 (Original). The computer apparatus of claim 12, wherein the setting comprises setting a filter condition of the at least one filter condition using a filter condition stored in a bookmark.
18 (Original).  The computer apparatus of claim 12, wherein the process further includes: sharing the at least one filter condition or the at least one message through a chatroom with another user selected by a user.
19 (Cancelled).
20 (Currently Amended). The computer apparatus of claim 19   claim 12, wherein the processing comprises: 

The closest prior art made of record which is considered pertinent to applicant's disclosure.
Sung et al. U.S. Patent Pub. No. 2018/0302231, Method for Processing Job Information and Electronic Device Supporting Same.
Kim, U.S. Patent Pub. No. 2020/0023607 Method, System and Non-transitory computer readable Record Medium for Sharing Information in Chatroom Using Application Added to Platform in Messenger.
Yi et al. U.S. Patent No. 10,762,057, Method and System for Sharing File               Between Devices.


REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-7, 10-18 and 20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “setting at least one filter condition to filter messages in at least one chatroom on a messenger, the set at least one filter condition being applied to the messages to thereby provide a filter result including at least one message of the messages that satisfied the applied set at least one filter condition, processing the at least one message to distinguish the at least one message from other messages, the processing comprising outputting a message reception notification for the at least one message in a format different from that of the other messages; and displaying the at least one message,” or its equivalenc. These limitations, taken in context of the entire claims are allowable over prior art of record. 
Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2443